Case 19-80064-TLS            Doc 16       Filed 01/16/19 Entered 01/16/19 09:08:36                      Desc Main
                                         Document      Page 1 of 62


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                         )
In re:                                   ) Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et ) Case No. 19- 80064-TLS
al., 1
                                         )
               Debtors.                  ) (Joint Administration Requested)
                                         )

              DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
          FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO ASSUME
         THE CONSULTING AGREEMENT, (II) APPROVING PROCEDURES
       FOR STORE CLOSING SALES, AND (III) GRANTING RELATED RELIEF

        Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully state

as follows in support of this motion (this “Motion”):

                                               Relief Requested

        1.       The Debtors seek entry of interim and final orders: (a) authorizing the Debtors to

assume that certain Consulting Agreement, dated as of January 14, 2019 (the “Consulting

Agreement”), 2 by and between Specialty Retail Shops Holding Corp. (the “Merchant”) and

Gordon Brothers Retail Partners, LLC (the “Consultant”), a copy of which is attached hereto as

Exhibit A; (b) authorizing the Debtors to assume (i) the Letter Agreement, dated September 24,

2018, among Consultant, and Shopko Stores Operating Co., LLC, (ii) the Letter Agreement, dated


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

2
    Capitalized terms used but not defined herein have the meanings given to them in the Consulting Agreement.
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36             Desc Main
                                   Document      Page 2 of 62


October 31, 2018, among Consultant and Shopko Stores Operating Co., LLC, (iii) the Letter

Agreement, dated December 5, 2018, among Consultant and Shopko Stores Operating Co., LLC;

and (iv) the Letter Agreement, dated December 18, 2018, among Consultant, and Shopko Stores

Operating Co., LLC (collectively, the foregoing the “Letter Agreements”); and (c) authorizing and

approving up to 39 store closing or similar themed sales, and such additional sales as the Debtors

deem appropriate, contingent upon lease negotiations with the Debtors’ landlords, starting on or

about January 17, 2019, in accordance with the terms of the sale guidelines (the “Sale Guidelines”)

attached hereto as Exhibit B, with such sales to be free and clear of all liens, claims, and

encumbrances (the “Sales”); and (c) granting related relief. In addition, the Debtors request that

the Court schedule a final hearing within 25 days after the commencement of these chapter 11

cases to consider approval of this Motion on a final basis.

                       Jurisdiction, Venue, and Procedural Background

       2.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105(a), 363, 365, and 554 of

the Bankruptcy Code, Bankruptcy Rules 2002, 6003, and 6004, and Rule 9013-1.C of the Nebraska

Rules of Bankruptcy Procedure (the “Local Rules”).



                                                 2
Case 19-80064-TLS         Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36            Desc Main
                                    Document      Page 3 of 62


                                            Background

I.     General Background.

       5.        The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.

       6.        On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this Motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b) No party has requested the appointment of a trustee or examiner in these

chapter 11 cases, and no committees have been appointed or designated.

       7.        A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

II.    The Store Closings.

       8.        Over the past several years, the Debtors have faced a challenging commercial

environment brought on by increased competition from traditional competitors, the entry of new

competitors employing new methods to enhance the customer experience, and a shift in consumer

                                                  3
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document      Page 4 of 62


preferences away from shopping at brick and mortar stores to online retail channels. These factors

have left the Debtors with a significant number of stores operating at sub-optimal performance

levels.

          9.    Recognizing the need to right-size the Debtors’ store base, the Debtors’

management team and advisors conducted an extensive store-by-store performance analysis of all

existing stores evaluating, among other factors, historical and recent store profitability, historical

and recent sales trends, occupancy costs, the geographic market in which each store is located, the

mall in which each store is located, the potential to negotiate rent reductions with applicable

landlords, and specific operational circumstances related to each store’s performance (the

“Performance Evaluation”).

          10.   The Debtors’ management team and advisors ultimately determined that it may be

appropriate to close and wind down (the “Store Closings”) 39 underperforming brick-and-mortar

store locations (the “Closing Stores” which are also attached hereto as Exhibit C), contingent upon

lease negotiations with the Debtors’ landlords. The determination of whether or not to close

additional stores will depend on whether the Debtors are able to negotiate more favorable lease

terms and rent reductions for certain stores with their landlords (the “Lease Negotiations”).

The Debtors also plan to retain Hilco Real Estate, LLC to assist with the ongoing Lease

Negotiations. The Debtors expect to complete these negotiations and finalize the list of closing

stores in April 2019.

          11.   In order to maximize the value of their estates, the Debtors may need to close

additional stores (such stores, the “Additional Closing Stores,” and together with the Closing

Stores, the “Stores”) following the Lease Negotiations. A majority of the Stores have negative

sales trends and have failed to meet the performance standards set by the Debtor.



                                                  4
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36            Desc Main
                                   Document      Page 5 of 62


       12.     In conjunction with the Performance Evaluation, the Debtors also conducted a

detailed review and analysis of their inventory levels, identifying additional aged inventory. This

inventory will be included in and sold as part of the Sales along with the original salable store

inventory (collectively, the “Merchandise”). The Debtors expect that the bulk of the Sales and

Store Closings will continue through approximately April, 2019. The Debtors estimate that the

gross proceeds from the Sales will be approximately $80 to $95 million.

III.   Consultant Selection Process

       13.     In 2012, the Debtors conducted a bidding process to select a consultant to assist in

evaluations of potential store closings and wind downs, during which the Debtors solicited bids

from several firms. After an extensive evaluation process, the Debtors determined that the

Consultant provided the best and most competitive proposal. Since that time, the Consultant has

worked with the Debtors to liquidate more than 200 store locations and outperformed past

appraisals. The Debtors have thus been very satisfied with the Consultant’s previous work.

       14.     Prior to the Petition Date, the Debtors, in consultation with the agent under their

secured credit facility, Wells Fargo Bank, N.A., and Berkeley Research Group, LLC, negotiated

the Consulting Agreement with the Consultant. The Consulting Agreement reflects current market

conditions, pricing, and terms. The Debtors have contracted with the Consultant to manage the

Sales as well as to sell their furniture, fixtures, and equipment (the “FF&E,” and together with the

Merchandise, the “Store Closure Assets”) located in the stores and otherwise prepare the stores for

turnover to the applicable landlords on the terms set forth in the Consulting Agreement. Based on

the Consultant’s past performance, experience with similar store closings in rural areas, and

familiarity with the Debtors’ product mix, the Debtors decided to continue with the Consultant’s

services.



                                                 5
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36            Desc Main
                                   Document      Page 6 of 62


       15.     By this Motion, the Debtors seek to assume the Consulting Agreement and Letter

Agreements so that the Consultant may (i) continue its preparation for, and completion of, the

Store Closings on a postpetition basis without interruption. The Debtors also seek the authority to

potentially allow the sale of Additional Consultant Goods and participate in an Augmentation

Program, each as permitted and allowed under the Consulting Agreement. The Debtors have

determined, in an exercise of their business judgment, that (a) the services of the Consultant are

necessary for a seamless and efficient large-scale execution of the Store Closings and Sales, as is

contemplated by this Motion, and to maximize the value of the assets being sold, and (b) the

Consultant is capable of performing the required tasks on favorable financial terms, as determined

by the evaluation process.

       16.     Further, the Store Closings are a critical component of the Debtors’ go-forward

business plan, and assumption of the Consulting Agreement will allow the Debtors to conduct the

Store Closings in an efficient, controlled manner that will maximize value for the Debtors’ estates.

Additionally, the ability of the Debtors to file an Additional Closing Stores List provides the

Debtors necessary flexibility to effectively reorganize. The relief requested in this Motion is

integral to maximizing the value of the Debtors’ estates. It will permit the Debtors to commence

the Store Closings in a timely manner as contemplated by this Motion and will establish fair and

uniform sale guidelines to assist the Debtors and their creditors through the Debtors’ transition to

a smaller, more profitable enterprise.

IV.    The Consulting Agreement

       17.     Pursuant to the Consulting Agreement, the Consultant will serve as the exclusive

Consultant to the Debtors in connection with the Sales. Assumption of the Consulting Agreement

will allow the Debtors to utilize the logistical capabilities, experience, and resources of the

Consultant in performing large-scale liquidations in a format that allows the Debtors to retain
                                                 6
Case 19-80064-TLS              Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                      Desc Main
                                          Document      Page 7 of 62


control over the sale process. A summary of the salient terms of the Consulting Agreement is set

forth below. 3

                           TERM                                            CONSULTING AGREEMENT

    Services Provided by Consultant                            Merchant hereby retains Consultant as its
                                                               exclusive, independent consultant to conduct the
                                                               Sale at the Stores during the Sale Term (as
                                                               defined below), and in connection therewith,
                                                               Consultant shall, throughout the Sale Term: (a)
                                                               recommend appropriate merchandise discounting,
                                                               point-of-purchase, point-of-sale, and other
                                                               internal and external advertising and signage, and
                                                               merchandise presentation, in each case as
                                                               necessary to effectively sell all of the
                                                               Merchandise (as defined below) in accordance
                                                               with a “store closing” or other mutually agreed
                                                               upon themed sale; (b) provide qualified
                                                               supervisors with respect to the Stores to oversee
                                                               the Sale process in the Stores; (c) maintain
                                                               focused and constant communication with Store-
                                                               level employees and managers to keep them
                                                               abreast of strategy and timing and to properly
                                                               effect Store-level communication by Merchant’s
                                                               employees to customers and others about the Sale;
                                                               (d) recommend Sale-related customer service and
                                                               housekeeping activities; (e) recommend Sale-
                                                               related staffing levels for the Stores; (f)
                                                               recommend Sale-related loss prevention
                                                               initiatives; (g) assist Merchant to commence the
                                                               Sale with a mutually agreed upon theme as may
                                                               be approved (x) by the parties consistent with any
                                                               required permitting or (y) in the event Merchant
                                                               becomes subject to any chapter 11 proceeding
                                                               before any United States Bankruptcy Court, by
                                                               the Bankruptcy Court in any Approval Order.




3
      The following summary chart is for the convenience of the Bankruptcy Court and parties in interest. To the extent
      there is any conflict between this summary and the Consulting Agreement, the Consulting Agreement shall govern
      in all respects.


                                                           7
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document      Page 8 of 62


                      TERM                                     CONSULTING AGREEMENT

 Term of Sale                                     The “Sale Term” with respect to the Stores shall
                                                  commence January 18, 2019 and shall terminate
                                                  no later than April 14, 2019 (“Sale Termination
                                                  Date”); provided however that the parties may fix
                                                  a sooner or later Sale Termination Date (on a
                                                  Store-by-Store basis at any one or more Stores)
                                                  upon mutual written agreement (and in the case of
                                                  a later Sale Termination Date, a mutually agreed
                                                  upon revision to the budget for the “Consultant’s
                                                  Controlled Expenses”).

 Expenses of Consultant                           All expenses incident to the conduct of the Sale and
                                                  the operation of the Stores during the Sale Term
                                                  (including without limitation all Consultant
                                                  Controlled Expenses (as defined below) and all
                                                  other store-level and corporate expenses associated
                                                  with the Sale) shall be borne by Merchant; except
                                                  solely for any of Consultant’s Controlled Expenses
                                                  that exceed the aggregate budgeted amount (as
                                                  provided in the Consulting Agreement) for such
                                                  Consultant Controlled Expenses.

                                                  The Consultant’s Controlled Expenses include
                                                  without limitation, expenses for advertising,
                                                  signage, Consultant’s Supervisor’s fees/deferred
                                                  fees/administrative fees and expenses, and
                                                  miscellaneous expenses.

                                                  In addition to, and not as part of, reimbursement of
                                                  any Consultant Controlled Expenses, Merchant
                                                  shall also reimburse Consultant for its reasonable
                                                  and documented legal fees and expenses incurred
                                                  in connection with the Consulting Agreement,
                                                  including without limitation in the event of any
                                                  Bankruptcy Case, with respect to obtaining entry of
                                                  the approved Order and/or negotiating with
                                                  landlords of the Stores. The parties may from time
                                                  to time mutually agree in writing to increase the
                                                  budget of Consultant’s Controlled Expenses based
                                                  upon circumstances of the Sale.




                                              8
Case 19-80064-TLS           Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36                  Desc Main
                                     Document      Page 9 of 62


                         TERM                                       CONSULTING AGREEMENT

    Compensation for Consultant                         Merchant shall pay Consultant a “Merchandise
                                                        Fee” equal to the sum of (i) the amount based upon
                                                        one of the applicable thresholds of Gross Big Box
                                                        Recovery Percentage plus (ii) the amount based
                                                        upon one of the applicable thresholds of Gross
                                                        Hometown/Express Recovery Percentage (e.g., in
                                                        each case of (i) and (ii), back to first dollar) 4.

                                                        Merchant shall pay Consultant an amount equal to
                                                        (i) 1.00% of Gross Big Box Proceeds plus 1.25%
                                                        of Gross Hometown/Express Proceeds on account
                                                        of the prior week’s sales as an advance on account
                                                        of the Merchandise Fee weekly plus any Non-
                                                        Merchandise Fee and FF&E Commission (as
                                                        defined in the Consulting Agreement) earned
                                                        during the prior week (as part of each weekly
                                                        reconciliation contemplated by Section 5(B) of the
                                                        Consulting Agreement), subject to final
                                                        confirmation and any necessary corrections as part
                                                        of the Final Reconciliation. The parties shall
                                                        determine the definitive Gross Big Box Recovery
                                                        Percentage, Gross Hometown/Express Recovery
                                                        Percentage, Merchandise Fee, Non-Merchandise
                                                        Fee, and FF&E Commission (and in the case of
                                                        Merchant, any Additional Consultant Goods Fee,
                                                        as defined in the Consulting Agreement, if any) in
                                                        connection with the Final Reconciliation.
                                                        Immediately thereafter (and as part of the Final
                                                        Reconciliation), Merchant or Consultant, as the
                                                        case may be, shall pay any additional amount owed
                                                        on account of such fees.




4
      The thresholds for the Compensation for Consultant are defined in the Recovery Percentage and Fees
      charts below on page 10 of this Motion.


                                                    9
Case 19-80064-TLS        Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                 Desc Main
                                    Document     Page 10 of 62


                      TERM                                      CONSULTING AGREEMENT

 Merchant’s Insurance Obligations                 During the Sale Term Merchant shall maintain (at
                                                  its expense) insurance with respect to the
                                                  Merchandise in amounts and on such terms and
                                                  conditions as are consistent with Merchant’s
                                                  ordinary course operations.

                                                  Notwithstanding any other provision of the
                                                  Consulting Agreement, Merchant and Consultant
                                                  agree that Merchant shall bear all responsibility for
                                                  liability claims (product liability and otherwise) of
                                                  customers, employees and other persons arising
                                                  from events occurring at the Stores, and
                                                  Merchandise sold in the Stores, before, during and
                                                  after the Sale Term, except to the extent any such
                                                  claim arises from the negligence, willful
                                                  misconduct or unlawful acts of Consultant.

 Merchant & Consultant’s Insurance Obligations    Merchant and Consultant shall each maintain (at
                                                  each party’s respective expense) comprehensive
                                                  liability insurance covering injuries to persons and
                                                  property in or in connection with the Stores, in such
                                                  amounts as are reasonable and consistent with its
                                                  ordinary practices, for bodily injury, personal
                                                  injury, and/or property damage. Each party shall
                                                  use commercially reasonable efforts to have: (a)
                                                  the other party named as an additional insured on
                                                  all such insurance of the other party; (b) all such
                                                  insurance be non-cancelable and non-changeable
                                                  except upon 30 days’ prior written notice to the
                                                  other party; and (c) certificates of all such
                                                  insurance delivered to the other party as soon as
                                                  practicable following the execution of the
                                                  Consulting Agreement.

                                                  Notwithstanding any other provision of the
                                                  Consulting Agreement, Merchant and Consultant
                                                  agree that (i) Consultant shall not be deemed to be
                                                  in possession or control of the Stores or the
                                                  Merchandise or other assets located therein or
                                                  associated therewith, or of Merchant’s employees
                                                  located at the Stores, and (ii) Consultant does not
                                                  assume any of Merchant’s obligations or liabilities
                                                  with respect to any of the matters addressed in
                                                  subsection (i) above. This paragraph shall not limit
                                                  Consultant’s indemnification rights as set forth
                                                  below.

 Indemnification by Consultant                    Consultant shall indemnify and hold Merchant and
                                                  its affiliates, and their respective officers, directors,

                                                 10
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36               Desc Main
                             Document     Page 11 of 62


                TERM                                    CONSULTING AGREEMENT

                                          employees,        consultants,    and     independent
                                          contractors harmless from and against all claims,
                                          demands, penalties, losses, liability or damage,
                                          including, without limitation, reasonable attorneys’
                                          fees and expenses, directly or indirectly asserted
                                          against, resulting from or related to: (i)
                                          Consultant’s material breach of or failure to
                                          comply with any of its agreements, covenants,
                                          representations or warranties contained herein or in
                                          any written agreement entered into in connection
                                          herewith; (ii) any harassment or any other
                                          unlawful, tortious or otherwise actionable
                                          treatment of any employees or agents of Merchant
                                          by Consultant, its affiliates, or their respective
                                          officers, directors, employees, agents, independent
                                          contractors, or representatives; (iii) the negligence,
                                          willful misconduct or unlawful acts of Consultant,
                                          its affiliates. or their respective officers, directors,
                                          employees, agents, independent contractors, or
                                          representatives; or (iv) the failure to comply with
                                          any applicable Liquidation Sale Laws (except to
                                          the extent such compliance with exempted under
                                          the Approval Order), or any consumer warranty or
                                          products liability claims, arising out of or related to
                                          (a) the sale of Additional Consultant Goods or (b)
                                          any Augmentation Program; or (v) Consultant’s
                                          failure to conduct the Sale in compliance with any
                                          applicable General Laws.




                                        11
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36                    Desc Main
                                  Document     Page 12 of 62


                      TERM                                         CONSULTING AGREEMENT

 Indemnification by Merchant                          Merchant shall indemnify and hold Consultant, its
                                                      affiliates, and their respective officers, directors,
                                                      employees,       consultants,    and      independent
                                                      contractors harmless from and against all claims,
                                                      demands, penalties, losses, liability or damage,
                                                      including, without limitation, reasonable attorneys’
                                                      fees and expenses, directly or indirectly asserted
                                                      against, resulting from or related to: (a) Merchant’s
                                                      material breach of or failure to comply with any of
                                                      its agreements, covenants, representations or
                                                      warranties contained herein or in any written
                                                      agreement entered into in connection herewith; (b)
                                                      any claims by any party engaged by Merchant as
                                                      an employee or independent contractor arising out
                                                      of such engagement, except where due to the
                                                      negligence, willful misconduct or unlawful acts of
                                                      Consultant, its affiliates, or their respective
                                                      officers, directors, employees, agents, independent
                                                      contractors, or representatives; (c) any consumer
                                                      warranty or products liability claims relating to any
                                                      Merchandise; (d) any claim relating to the
                                                      compromise of any customer personally
                                                      identifiable information; (e) the negligence, willful
                                                      misconduct or unlawful acts of Merchant, its
                                                      affiliates or their respective officers, directors,
                                                      employees, agents, independent contractors, or
                                                      representatives; and/or if applicable, any
                                                      proceedings before the Bankruptcy Court or any
                                                      other court of competent jurisdiction regarding the
                                                      Consulting Agreement, including obtaining
                                                      approval thereof and/or defending against any
                                                      objection thereto.




                                 Recovery Percentage and Fees

                  Gross Big Box Recovery Percentage            Merchandise Fee (Big Box)
                 Below 128.00%                          1.00% of Gross Big Box Proceeds
                 Between 128.00% to 130.99%             1.25% of Gross Big Box Proceeds
                 Between 131.00% to 132.99%             1.50% of Gross Big Box Proceeds
                 Between 133.00% to 134.99%             1.75% of Gross Big Box Proceeds
                 Between 135.00% to 137.99%             2.00% of Gross Big Box Proceeds
                 Above 138.00%                          2.25% of Gross Big Box Proceeds




                                                 12
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document     Page 13 of 62


         Gross Hometown/Express Recovery            Merchandise Fee (Hometown/Express)
                    Percentage
        Below 110.00%                       1.25% of Gross Hometown/Express Proceeds
        Between 110.00% to 112.99%          1.50% of Gross Hometown/Express Proceeds
        Between 113.00% to 115.99%          1.75% of Gross Hometown/Express Proceeds
        Between 116.00% to 117.99%          2.00% of Gross Hometown/Express Proceeds
        Between 118.00% to 119.99%          2.25% of Gross Hometown/Express Proceeds
        Above 120.00%                       2.50% of Gross Hometown/Express Proceeds



V.     The Sale Guidelines.

       18.     The Debtors seek approval of streamlined procedures (the “Sale Guidelines”) to

sell the Store Closure Assets, in each case free and clear of liens, claims and encumbrances. The

Debtors also seek approval of the Sale Guidelines to provide newspapers and other advertising

media in which the Sales may be advertised with comfort that the Debtors are conducting the Sales

in compliance with applicable law and with the Bankruptcy Court’s approval. The Debtors seek

interim approval of the Sale Guidelines in light of the need to start the Sales as soon as possible so

that the Debtors can complete the Sales prior to the Debtors’ emergence from chapter 11. In light

of the tight restructuring milestones in the Debtors’ postpetition financing credit agreements, the

Debtors are required to emerge from chapter 11 within approximately 90 days. Therefore, the

Debtors must be able to begin the Sales as soon as possible.

       19.     The Debtors have determined, in the exercise of their business judgment and in

consultation with their advisors, that the Sale Guidelines will provide the best and most efficient

means of selling the Store Closure Assets in order to maximize their value to the estates.

VI.    Liquidation Sale Laws and Dispute Resolution Procedures.

       20.     Certain states in which the Debtors operate stores have or may have licensing or

other requirements governing the conduct of store closing, liquidation, or other inventory clearance

sales, including, without limitation, state, provincial, and local laws, statutes, rules, regulations,

and ordinances (the “Liquidation Sale Laws”). Liquidation Sale Laws may establish licensing,


                                                 13
Case 19-80064-TLS           Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36           Desc Main
                                     Document     Page 14 of 62


permitting or bonding requirements, waiting periods, time limits, and bulk sale restrictions and

augmentation limitations that would otherwise apply to the Store Closings. Such requirements

would hamper the Debtors’ ability to maximize value in selling their inventory. Subject to the

Court’s approval, the Debtors intend to conduct the Store Closings in accordance with the Sale

Guidelines, and to the extent such guidelines conflict with the Liquidation Sale Laws, the Sale

Guidelines shall control.

       21.     For the purpose of orderly resolving any disputes between the Debtors and any

“Governmental Units” (as defined in section 101(27) of the Bankruptcy Code) arising due to the

Sale Guidelines and the alleged applicability of any Liquidation Sale Laws, the Debtors

respectfully request that the Bankruptcy Court authorize the Debtors to implement the following

dispute resolution procedures (the “Dispute Resolution Procedures”), as set forth in the Interim

Order and the Final Order:

       i.      Provided that the Sales are conducted in accordance with the terms of the Interim
               Order, or the Final Order, as applicable, and the Sale Guidelines, and in light of the
               provisions in the laws of many Governmental Units that exempt court-ordered sales
               from their provisions, the Debtors and the Consultant will be presumed to be in
               compliance with any Liquidation Sale Laws and are authorized to conduct the Sales
               in accordance with the terms of the Interim Order, or the Final Order, as applicable,
               and the Sale Guidelines without the necessity of further showing compliance with
               any Liquidation Sale Laws.

       ii.     Within three business days after entry of the Interim Order, the Debtors will serve
               by first-class mail, copies of the Interim Order, the proposed Final Order, the
               Consulting Agreement, and the Sale Guidelines on the following: (a) the Attorney
               General’s office for each state where the Sales are being held; (b) the county
               consumer protection agency or similar agency for each county where the Sales are
               being held; (c) the division of consumer protection for each state where the Sales
               are being held; (d) the chief legal counsel for the local jurisdiction; and (e) the
               landlords for the Stores (collectively, the “Dispute Notice Parties”).

       iii.    With respect to any Additional Closing Stores, within three business days after
               filing any Additional Closing Store List with the Bankruptcy Court, the Debtors
               will serve by first-class mail, copies of the Interim Order or Final Order, as
               applicable, the Consulting Agreement, and the Sale Guidelines on the Dispute
               Notice Parties.

                                                14
Case 19-80064-TLS       Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36                Desc Main
                                 Document     Page 15 of 62


       iv.    To the extent that there is a dispute arising from or relating to the Sales, the Interim
              Order, or the proposed Final Order, as applicable, the Consulting Agreement, or the
              Sale Guidelines, which dispute relates to any Liquidation Sale Laws (a “Reserved
              Dispute”), the Court shall retain exclusive jurisdiction to resolve the Reserved
              Dispute. Any time within 10 days following entry of the Interim Order, or service
              of an Additional Closing Store List, as applicable, any Governmental Unit may
              assert that a Reserved Dispute exists by sending a notice (the “Dispute Notice”)
              explaining the nature of the dispute to: (a) Kirkland & Ellis LLP, 300 North LaSalle
              Street, Chicago, Illinois 60654, Attn: Travis Bayer, Esq.; and Kirkland & Ellis LLP,
              601 Lexington Avenue, New York, New York 10022, Attn: Steven N. Serajeddini,
              Esq., (b) proposed local counsel to the Debtors McGrath North Mullin & Kratz,
              P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn: James Niemeier, Esq.,
              and (c) Riemer Braunstein, Seven Times Square, New York New York 10036, Attn:
              Steven Fox, Esq. If the Debtors and the Governmental Unit are unable to resolve
              the Reserved Dispute within 15 days after service of the notice, the Governmental
              Unit may file a motion with the Bankruptcy Court requesting that the Bankruptcy
              Court resolve the Reserved Dispute (a “Dispute Resolution Motion”).

       v.     In the event that a Dispute Resolution Motion is filed, nothing in the Interim Order,
              or the Final Order, as applicable, shall preclude the Debtors, a landlord, or any other
              interested party from asserting (A) that the provisions of any Liquidation Sale Laws
              are preempted by the Bankruptcy Code, or (B) that neither the terms of the Interim
              Order or the Final Order nor the conduct of the Debtors pursuant to the Interim
              Order or the Final Order, violates such Liquidation Sale Laws. Filing a Dispute
              Resolution Motion as set forth herein shall not be deemed to affect the finality of
              any Interim Order or Final Order or to limit or interfere with the Debtors’ or the
              Consultant’s ability to conduct or to continue to conduct the Sales pursuant to the
              Interim Order or the Final Order, absent further order of the Bankruptcy Court.
              Upon the entry of the Interim Order or the Final Order, as applicable, the
              Bankruptcy Court grants authority for the Debtors and the Consultant to conduct
              the Sales pursuant to the terms of the Interim Order or the Final Order, as
              applicable, the Consulting Agreement, and/or the Sale Guidelines and to take all
              actions reasonably related thereto or arising in connection therewith. The
              Governmental Unit will be entitled to assert any jurisdictional, procedural, or
              substantive arguments it wishes with respect to the requirements of its Liquidation
              Sale Laws or the lack of any preemption of such Liquidation Sale Laws by the
              Bankruptcy Code. Nothing in the Interim Order or the Final Order will constitute
              a ruling with respect to any issues to be raised in any Dispute Resolution Motion.

VII.   Fast Pay Laws.

       22.    Many states in which the Debtors operate have laws and regulations that require the

Debtors to pay an employee substantially contemporaneously with his or her termination (the “Fast

Pay Laws” and together with the Liquidation Sale Laws, the “Applicable State Laws”). These


                                                15
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36             Desc Main
                                  Document     Page 16 of 62


laws often require payment to occur immediately or within a period of only a few days from the

date such employee is terminated.

       23.     The nature of the Store Closings contemplated by this Motion will result in a

substantial number of employees being terminated during the Store Closings. To be clear, the

Debtors intend to pay their terminated employees as expeditiously as possible and under normal

payment procedures. However, the Debtors’ payroll systems will simply be unable to process the

payroll information associated with these terminations in a manner that will be compliant with the

Fast Pay Laws.     Under ordinary circumstances, the Debtors’ payroll department is able to

coordinate delivery of final checks to coincide with an employee’s final day of work where

required by state law. This process requires the Debtors’ payroll department to calculate individual

termination payments, prepare each termination payment check, obtain authorization for each such

check and then prepare each such check for mailing. Given the number of employees who will

likely be terminated during the Store Closings, this process could easily take several days, making

compliance with the Fast Pay Laws burdensome to the Debtors’ estates, if not impossible. The

Debtors request that the Court allow the Debtors to be exempt from the Fast Pay Laws to the extent

such non-compliance is the result of the Debtors’ systems.

VIII. Lease Restrictions.

       24.     The Debtors also respectfully request a waiver of any contractual restrictions that

could otherwise inhibit or prevent the Debtors from maximizing value for creditors through the

Store Closings and Sales. In certain cases, the contemplated Store Closings and Sales may be

inconsistent with certain provisions of leases, subleases, or other documents with respect to the

premises in which the Debtors operate, including (without limitation) reciprocal easement

agreements, agreements containing covenants, conditions, and restrictions (including, without

limitation, “go dark” provisions and landlord recapture rights), or other similar documents or
                                                16
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36             Desc Main
                                  Document     Page 17 of 62


provisions. Such restrictions would also hamper the Debtors’ ability to maximize value in selling

their inventory.

       25.     The Debtors also request that no entity, including, without limitation, utilities,

landlords, shopping center managers and personnel, creditors, and all persons acting for or on their

behalf shall interfere with or otherwise impede the conduct of the Store Closings, the Sales or

institute any action against the Debtors in any court (other than in the Bankruptcy Court) or before

any administrative body that in any way directly or indirectly interferes with, obstructs, or

otherwise impedes the conduct of the Store Closings, the Sales or the advertising and promotion

(including through the posting of signs) of the Sales.

                                         Basis for Relief

I.     The Court Should Authorize the Assumption of the Consulting Agreement.

       26.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession “subject to the court’s approval, may assume or reject any executory contract or

[unexpired] lease of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court

approval of a debtor’s decision to assume or reject an executory contract or unexpired lease is

governed by the whether or not “business judgment” standard assumption or rejection. See, e.g.,

In re Orion Pictures Corp., 4 F.3d 1095, 1099 (2d Cir. 1993) (“The process of deciding a motion

to assume is one of the bankruptcy court placing itself in the position of the trustee or debtor-in-

possession and determining whether assuming the contract would be a good business decision or

a bad one”). Any more exacting scrutiny would slow the administration of the debtor’s estate and

increase costs, interfere with the Bankruptcy Code’s provision for private control of administration

of the estate, and threaten the court’s ability to control a case impartially. See Richmond Leasing

Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th Cir. 1985).



                                                17
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36            Desc Main
                                  Document     Page 18 of 62


       27.     In applying the “business judgment” standard, courts show substantial deference to

the debtor’s decision to assume or reject. See Summit Land Co. v. Allen (In re Summit Land Co.),

13 B.R. 310, 315 (Bankr. D. Utah 1981) (citing that absent extraordinary circumstances, court

approval of debtor’s decision to assume or reject executory contract “should be granted as a matter

of course”). “The business judgment rule ‘is a presumption that in making a business decision the

directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action taken was in the best interests of the company.’” Official Comm. of Subordinated

Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y.

1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). The business judgment

rule applies in chapter 11 cases. See Id. at 656 (“Delaware business judgment rule principles have

‘vitality by analogy’ in Chapter 11.”); See also Comm. of Asbestos-Related Litigants and/or

Creditors v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 615-16 (Bankr.

S.D.N.Y. 1986) (“[T]he Code favors the continued operation of a business by a debtor and a

presumption of reasonableness attaches to a debtor’s management decisions.”).

       28.     Here, the Debtors have satisfied the “business judgment” standard and have a sound

business reason for seeking to assume the Consulting Agreement. The Sales are a significant

component of the Debtors’ efforts to maximize value because these sales enable the Debtors to sell

Store Assets at the Closing Stores in a manner that is designed to maximize efficiency and increase

overall profitability. Each Closing Store is either underperforming or unprofitable, and thereby

constitutes a drain on liquidity. Allowing the Sales—which commenced prepetition—to proceed

in accordance with the Sale Guidelines will allow the Debtors to most efficiently and quickly

monetize the Store Assets in a uniform and orderly process with the assistance of an experienced




                                                18
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document     Page 19 of 62


Consultant. Assumption of the Consulting Agreement will allow the Debtors to engage the

Consultant, on a postpetition basis, to manage the Sales at the designated Closing Stores.

       29.     In consultation with their advisors, the Debtors determined that the Stores are a

burden to their estates, and that the Store Closure Assets should be liquidated for the benefit of the

Debtors’ estates and their creditors. Further, after extensive, arm’s-length negotiations, the

Debtors believe that the Consulting Agreement contains the most favorable terms available under

the circumstances.

       30.     The Consultant has extensive expertise in conducting liquidation sales and can

oversee, and assist in the management and implementation of, the Store Closings in an efficient

and cost effective manner. Assumption of the Consulting Agreement will enable the Debtors to

utilize the skills and resources of the Consultant to effectively and efficiently conduct the Store

Closings and Sales for the benefit of all stakeholders. If the Consulting Agreement is not assumed

on an interim basis, there could be substantial harm to all stakeholders. For example, the estate

would lose the benefit of the momentum and preparation that has already been started by the

Consultant in commencing the Store Closings prepetition. Finally, given the number of Stores and

the particular issues in administering the Store Closings, it is not certain the Debtors could retain

a liquidator able to conduct the process as efficiently and effectively as the Consultant.

       31.     Courts hearing chapter 11 cases filed by retailers have recently approved the

assumption of similar consulting agreements. See, e.g., In re Gordmans Stores, Inc., No. 17-80304

(TLS) (Bankr. D. Neb. Apr. 6, 2017) (authorizing assumption of a consulting agreement); see also

In re Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017) (same); In re

Brookstone Holdings Corp., No. 18-11780 (BLS) (Bankr. D. Del. Oct. 9, 2018) (same); In re

Vitamin World, Inc., No. 17-11933 (KJC) (Bankr. D. Del. Nov. 21, 2017) (authorizing entry into



                                                 19
Case 19-80064-TLS             Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                     Desc Main
                                         Document     Page 20 of 62


consulting agreement); see also In re rue21, inc., No. 17-22045 (GLT) (Bankr. W.D. Pa. May 18,

2017) (authorizing assumption of consulting agreement); In re Bon-Ton Stores, Inc., No. 10248

(MFW) (Bankr. D. Del. Mar. 8, 2018) (same); In re Gymboree Corp., No. 17-32986 (KLP) (Bankr.

E.D. Va. July 11, 2017) (same); In re BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (SCC)

(Bankr. S.D.N.Y. Mar. 2, 2017) (same); In re Aéropostale, Inc., No. 16-11275 (SHL) (Bankr.

S.D.N.Y. May 6, 2016) (same). 5

          32.      Pursuant to this Motion, the Debtors seek, on an interim basis, an order that

confirms that the Consulting Agreement is operative and effective. On a final basis, the Debtors

seek authority to assume the Consulting Agreement. For the reasons stated above, the Debtors

submit that they have exercised their reasonable business judgment in seeking to assume the

Consulting Agreement and thereby engaging and enabling the agent to proceed with the Sales at

the Closing Stores.

II.       The Court Should Approve the Sale Guidelines.

          33.      The Court may authorize the Debtors to consummate the Store Closings pursuant

to sections 363(b) and 105(a) of the Bankruptcy Code. Section 363(b)(1) of the Bankruptcy Code

provides, in relevant part, that “[t]he [debtor], after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

Pursuant to section 363(b) of the Bankruptcy Code, for the purpose of conducting the Store

Closings, the Debtors need only show a legitimate business justification for the proposed action.

See, e.g., In re Channel One Commc’ns, Inc., 117 B.R. 493, 496 (Bankr. E.D. Mo. 1990) (“A

debtor in possession may sell substantially all of its assets under 11 U.S.C. Section 363(b)(1) so



5
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                         20
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36               Desc Main
                                   Document     Page 21 of 62


long as the court can ‘expressly find from the evidence presented before [it] at the hearing a good

business reason to grant such an application.’” (quoting In re Lionel Corp., 722 F.2d 1063, 1070

(2d Cir. 1983)); see also In re On-Site Sourcing, Inc., 412 B.R. 817, 822 (Bankr. E.D. Va. 2009)

(citing Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.)), 722 F.2d 1063, 1070

(2d Cir. 1983); Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-

Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a

reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

capriciously), courts will generally not entertain objections to the debtor’s conduct.”). When a

valid business justification exists, the law vests the debtor’s decision to use property out of the

ordinary course of business with a strong presumption “‘that in making a business decision the

directors of a corporation acted on an informed basis, in good faith and in the honest belief that

the action taken was in the best interests of the company.’” Official Comm. of Subordinated

Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y.

1990) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)). Accordingly, parties

challenging a debtor’s decision must make a showing of “bad faith, self-interest or gross

negligence.” Integrated Res., 147 B.R. at 656 (citations omitted).

       34.     Furthermore, ample business justification exists to conduct the Store Closings.

Prior to the Petition Date, the Debtors, with the assistance of their advisors, engaged in an extensive

review of each of their stores to: (a) identify underperforming stores; (b) consider whether the

store’s performance can be improved by various initiatives, including through the negotiation of

lease concessions with landlords; and (c) determine what stores should be closed promptly to

eliminate their ongoing negative impact on the Debtors’ financial performance and to improve the

Debtors’ liquidity. This process has resulted in the Debtors’ identification of the Stores.



                                                  21
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document     Page 22 of 62


           35.   As noted in the preceding section, once a debtor has articulated a valid business

justification, the court accords great deference to such judgment, even in the context of chapter 11

cases. See In re Integrated Res., Inc., 147 B.R. at 656; In re Johns-Manville Corp., 60 B.R. at 615-

16. The benefit of the business judgment rule is equally applicable in the context of sales under

section 363. See, e.g., Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir.

1991) (“[D]ebtor in possession can sell property of the estate outside the ordinary course of

business if. . . he has an ‘articulated business justification.’”); Stephens Indus., Inc. v. McClung,

789 F.2d 386, 390 (6th Cir. 1986) (authorizing sale of debtor’s assets pursuant to section 363

“when a sound business purpose dictates such action”) (citation omitted). The Third Circuit has

explained that “under normal circumstances the court would defer to the trustee’s judgment so

long as there is a legitimate business justification” with respect to sales under section 363. Myers

v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996).

           36.   As discussed in the preceding section, the Debtors have determined, in the sound

exercise of their business judgment, that continuing the Sales at the Closing Stores on and after

the Petition Date, or as soon thereafter as possible, is essential to their reorganization efforts in

order to minimize administrative expenses and liquidate assets at certain unprofitable locations as

efficiently and quickly as possible. The Sale Guidelines allow the Debtors to move forward with

a uniform and orderly process of monetizing the Store Assets at the Closing Stores, with the aid

and efforts of an experienced agent to maximize value and efficiency.              Without the Sale

Guidelines, the Debtors are unlikely to be able to liquidate such assets as effectively and

efficiently, which will impede their ongoing restructuring efforts, to the detriment of all interested

parties.




                                                 22
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36                Desc Main
                                   Document     Page 23 of 62


       37.       In addition, the Court may authorize the Store Closings based on section 105(a) of

the Bankruptcy Code. Section 105(a) codifies the Court’s inherent equitable powers to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

Under section 105(a), courts may authorize any action that is essential to the continued operation

of a debtor’s businesses. See In re Payless Cashways, Inc., 268 B.R. 543, 546 (Bankr. W.D. Mo.

2001) (discussing “doctrine of necessity” with respect to payment of critical vendors); In re C.A.F.

Bindery, Inc., 199 B.R. 828, 835 (Bankr. S.D.N.Y. 1996) (holding “doctrine of necessity” may be

invoked where the debtor shows payment of prepetition claims is “critical to a debtor’s

reorganization”); see also In re Fin. New Network Inc., 134 B.R. 732, 735–36 (Bankr. S.D.N.Y.

1991) (holding that the “doctrine of necessity” stands for the principle that a bankruptcy court may

allow pre-plan payments of prepetition obligations where such payments are critical to the debtor’s

organization).    Importantly, delay in consummating the Store Closings would diminish the

recovery tied to monetization of the Store Closure Assets for a number of reasons, chief among

them that the Stores fail to generate positive cash flow and therefore are a drain on liquidity. Thus,

the Debtors will realize an immediate benefit in terms of financial liquidity upon the sale of the

Store Closure Assets and the termination of operations at the Stores. Further, the swift and orderly

commencement of the Store Closings will allow the Debtors to timely reject the applicable Store

leases, and therefore avoid the accrual of unnecessary administrative expenses for rent payment.

Delaying just a portion of anticipated the Store Closings may cause the Debtors to pay postpetition

rent at many of these stores, at a possible cost to the estate of approximately $1.5 to $2.1 million

per month.

       38.       The relief requested by this Motion represents a sound exercise of the Debtors’

business judgment, is necessary to avoid immediate and irreparable harm to the Debtors’ estates,



                                                  23
Case 19-80064-TLS              Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                     Desc Main
                                          Document     Page 24 of 62


and is justified under sections 363(b) and 105(a) of the Bankruptcy Code. The Debtors and their

advisors believe that the Sale Guidelines represent the most efficient and appropriate means of

maximizing the value of the Store Closure Assets, while balancing the potentially competing

concerns of landlords and other parties in interest.

           39.      Courts in this jurisdiction and other districts have recently approved sale guidelines

in chapter 11 cases on an interim basis, and numerous courts have granted retail debtors first-day

authority to implement such procedures. See, e.g., In re Gordmans Stores, Inc., No. 17-80304

(TLS) (Bankr. D. Neb. Apr. 6, 2017) (authorizing the store liquidation and closing sales); In re

Pawn Am., LLC, No. 17-31145 (RJK) (Bankr. D. Minn. Apr. 14, 2017) (same); In re Payless

Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017) (same); In re Total Hockey,

Inc., No. 16-44815 (CER) (Bankr. E.D. Mo. Aug. 23, 2016) (approving agency agreement as

backup liquidation bid); In re Bakers Footwear Grp., Inc., No. 12-49658 (CER) (Bankr. E.D. Mo.

Jan. 14, 2013) (authorizing debtors to enter into agency agreement and conduct store closings);

see also In re Gander Mountain Co., No. 17-30673 (MER) (Bankr. D. Minn. 2017) (granting first-

day relief). 6 The sale guidelines approved in the foregoing cases are substantially similar to the

Sale Guidelines attached hereto.

III.       The Court Should Approve the Sale of the Store Closure Assets Free and Clear of All
           Liens, Encumbrances, and Other Interests Under Section 363(f) of the
           Bankruptcy Code.

           40.      The Debtors request approval to sell the Store Closure Assets on a final “as is”

basis, free and clear of any and all liens, claims, and encumbrances in accordance with

section 363(f) of the Bankruptcy Code.                 A debtor in possession may sell property under



6
       Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
       Copies of these orders are available upon request of the Debtors’ proposed counsel.


                                                          24
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36                Desc Main
                                   Document     Page 25 of 62


sections 363(b) and 363(f) of the Bankruptcy Code “free and clear of any interest in such property

of an entity other than the estate” if any one of the following conditions is satisfied: (a) applicable

non-bankruptcy law permits sale of such property free and clear of such interest; (b) such entity

consents; (c) such interest is a lien and the price at which such property is to be sold is greater than

the aggregate value of all liens on such property; (d) such interest is in bona fide dispute; or

(e) such entity could be compelled, in a legal or equitable proceeding, to accept a money

satisfaction of such interest. 11 U.S.C. § 363(f); see also In re Byrd, No. 01-25006, 2007 WL

1485441, at *14 (Bankr. D. Md. May 18, 2007) (noting that since section 363(f) is written in the

disjunctive, the court may approve a sale free and clear if any one subsection is met).

        41.     The Debtors anticipate that, to the extent there are liens on the Store Closure Assets,

all holders of such liens will consent to the Sales because they provide the most effective, efficient,

and time-sensitive approach to realizing proceeds for, among other things, the repayment of

amounts due to such parties. Any and all liens on the Store Closure Assets sold under the Sales

would attach to the remaining net proceeds of such sales with the same force, effect, and priority

as such liens currently have on these assets, subject to the rights and defenses, if any, of the Debtors

and of any party-in-interest with respect thereto.

        42.     Moreover, all identified lienholders will receive notice and will be given sufficient

opportunity to object to the relief requested on a final basis. Any such entity that does not object

to the sale of the Store Closure Assets should be deemed to have consented. See In re GSC, Inc.,

453 B.R. 132, 183 (Bankr. S.D.N.Y. 2011) (“Consent pursuant to section 363(f)(2) may be

satisfied where an entity has not objected to a sale.”); In re Enron Corp., No. 01-16034, 2003 WL

21755006, at *2 (Bankr. S.D.N.Y. July 28, 2003) (deeming all parties who did not object to

proposed sale to have consented under section 363(f)(2)); see also Futuresource LLC v. Reuters



                                                  25
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36             Desc Main
                                  Document     Page 26 of 62


Ltd., 312 F.3d 281, 285-86 (7th Cir. 2002) (“It is true that the Bankruptcy Code limits the

conditions under which an interest can be extinguished by a bankruptcy sale, but one of those

conditions is the consent of the interest holder, and lack of objection (provided of course there is

notice) counts as consent. It could not be otherwise; transaction costs would be prohibitive if

everyone who might have an interest in the bankrupt’s assets had to execute a formal consent

before they could be sold.” (internal citations omitted)); Hargrave v. Twp. of Pemberton (In re

Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (finding failure to object to sale free and

clear of liens, claims and encumbrances satisfies section 363(f)(2)); Citicorp Homeowners Serv.,

Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (same).

       43.     Accordingly, the Debtors submit that the sale of the Store Closure Assets satisfies

the statutory requirements of section 365(f) of the Bankruptcy Code and should, therefore, be free

and clear of any liens, claims, encumbrances, and other interests. Courts in this district and other

jurisdictions have granted similar relief in other bankruptcy cases under similar circumstances.

See e.g., In re Gordmans Stores, Inc., No. 17-80304 (TLS) (Bankr. D. Neb. Apr. 6, 2017)

(permitting sales of closing store assets free and clear of liens and encumbrances); In re Pawn Am.,

LLC, No. 17-31145 (RJK) (Bankr. D. Minn. Apr., 14, 2017) (same); In re Payless Holdings, LLC,

No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017) (authorizing proposed liquidation and closing

sales and deeming all parties who did not object to proposed sale to have consented under section

363(f)(2)).

IV.    The Court Should Waive Compliance With Applicable State Laws and Approve the
       Dispute Resolution Procedures.

       44.     The Debtors’ ability to conduct the Sales in accordance with the Sale Guidelines

and without complying with Applicable State Laws is critical to the Sales’ success. Although the

Debtors intend to comply with state and local health and safety laws and consumer protection laws


                                                 26
Case 19-80064-TLS         Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36               Desc Main
                                    Document     Page 27 of 62


in conducting the Sales, many Liquidation Sale Laws require special and cumbersome licenses,

waiting periods, time limits, and other procedures for store closing, liquidation, or similar sales.

Additionally, compliance with Fast Pay Laws would require the Debtors to pay terminated

employees within a time frame that would be detrimental to the conduct of these chapter 11 cases,

if not impossible.

        45.     To eliminate the time, delay, and expense associated with the administrative

procedures necessary to comply with the Applicable State Laws, the Debtors propose the Sale

Guidelines as a way to streamline the administrative burdens on their estates while still adequately

protecting the broad and varied interests of both landlords and applicable governmental agencies

charged with enforcing any Liquidation Sale Laws that may apply to the Store Closings. As such,

the Debtors believe the Sale Guidelines mitigate any concerns that their landlords or governmental

agencies may raise with respect to the Store Closings, and therefore, the below requested relief is

in compliance with any applicable Liquidation Sale Laws.

        46.     The Debtors recognize that various Liquidation Sale Laws, including but not

limited to state and local rules, laws, ordinances, and regulations that relate to permitting, licensing,

bonding, waiting periods, time limits, bulk sale restrictions, and other related laws governing the

conduct of store closing, liquidation, or other inventory clearance sales, may exist in certain states

in which the Closing Stores are located. Such Liquidation Sale Laws often provide that court-

ordered liquidation sales are exempt from compliance therewith.

        47.     In the event, however, that a Liquidation Law does not expressly waive compliance

therewith of a court-supervised bankruptcy sale, the Debtors submit that such Liquidation Law

should be deemed to be waived to the extent that it conflicts with section 363 of the Bankruptcy

Code. See Belculfine v. Aloe (In re Shenango Grp. Inc.), 186 B.R. 623, 628 (Bankr. W.D. Pa.



                                                   27
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36                Desc Main
                                   Document     Page 28 of 62


1995) (“Trustees and debtors-in-possession have unique fiduciary and legal obligations pursuant

to the bankruptcy code . . . [A] state statute . . . cannot place burdens on [a debtor] where the result

would contradict the priorities established by the federal bankruptcy code.”), aff’d, 112 F.3d 633

(3d Cir. 1997). Courts have found that preemption of state law is not appropriate if the laws deal

with public health and safety. See Baker & Drake, Inc., v. Public Serv. Comm’n of Nev. (In re

Baker & Drake, Inc.), 35 F.3d 1348, 1353–54 (9th Cir. 1994) (holding that Bankruptcy Code did

not preempt state law prohibiting taxicab leasing that was promulgated in part as public safety

measure). However, preemption is appropriate where the only state laws involved concern

economic regulation rather than the protection of public health and safety. See In re Baker &

Drake, Inc., 35 F.3d at 1353 (finding that “federal bankruptcy preemption is more likely . . . where

a state statute is concerned with economic regulation rather than with protecting the public health

and safety”).

        48.     Here, the Sales are already subject to the Court’s supervision. See 28 U.S.C. §

1334. Therefore, the Court is able to supervise the Sales and such supervision adequately protects

the public interest and the Debtors’ creditors. Moreover, section 363 requires the Debtors to

operate their businesses in a way that maximizes recoveries for creditors, but compliance with

Liquidation Sale Laws could constrain the Debtors’ ability to marshal and maximize assets for the

benefit of creditors. The Sales are a legitimate method by which the Debtors can maximize returns

from the sale of the Store Assets for the benefit of their estates, their creditors, and their

stakeholders, in accordance with the obligations under section 363 of the Bankruptcy Code.

        49.     Therefore, to the extent that any Liquidation Sale Laws purport to interfere with the

Sales, the Debtors seek authority to nevertheless proceed with the Sales without the necessity of,

and the delay associated with, complying with such Liquidation Sale Laws (except health and



                                                  28
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                  Document     Page 29 of 62


safety laws), which would otherwise require the Debtors to obtain various state licenses or permits,

observe state and local waiting periods or time limits, and/or satisfy any additional requirements

with respect to advertising or conducting the Sales, or transferring merchandise among the

Debtors’ various stores and distribution centers.

       50.     Specifically, the Debtors submit that such Liquidation Sale Laws should be deemed

inapplicable given the Court’s supervision of the Sales. The Debtors further request that no other

person or entity, including (but not limited to) any governmental unit, including any federal, state,

or local agency, department, or governmental authority, or any lessor be allowed to take any action

to prevent, interfere with, or otherwise hinder the conduct of the Sales, including the advertisement

and promotion of the Sales, as contemplated in the Consulting Agreement and in accordance with

the Sale Guidelines.

       51.     The Debtors propose that, to the extent that any governmental unit or other party,

including a lessor associated with any Closing Store, seeks to dispute a Closing Sale at a Closing

Store on the basis of one or more Liquidation Sale Laws, such party may serve a Liquidation

Dispute Notice on the Debtors, in accordance with the Resolution Procedures described in this

Motion and set forth in the Interim Order and the Final Order.

       52.     Based on the foregoing, courts in this district and other jurisdictions have granted

similar relief from Liquidation Sale Laws in other bankruptcy cases under similar circumstances.

See, e.g., In re Gordmans Stores, Inc., No. 17-80304 (TLS) (Bankr. D. Neb. Apr. 6, 2017)

(authorizing the store liquidation and closing sales while waiving compliance with laws affecting

store closing or liquidation sales); In re Pawn Am., LLC, No. 17-31145 (RJK) (Bankr. D. Minn.

Apr. 14, 2017) (same); In re Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May

9, 2017) (same); In re Gander Mountain Co., No. 17-30673 (MER) (Bankr. D. Minn. 2017)



                                                 29
Case 19-80064-TLS            Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                     Desc Main
                                        Document     Page 30 of 62


(authorizing store closing sales while presuming compliance with laws affecting store closing or

liquidation sales); see also In re Brookstone Holdings Corp., No. 18-11780 (BLS) (Bankr. D. Del.

Oct. 9, 2018) (same); In re Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Mar. 8,

2018) (same). 7

         53.      Courts have also granted similar relief from Fast Pay Laws in other bankruptcy

cases under similar circumstances. See, e.g., In re Brookstone Holdings Corp., No. 18-11780

(BLS) (Bankr. D. Del. Oct. 9, 2018) (authorizing store closing sales and waiving compliance with

any lease restrictions and deeming presumed compliance with “Fast Pay Laws”); In re Bon-Ton

Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Mar. 8, 2018) (same); In re Gymboree Corp.,

No. 17-32986 (KLP) (Bankr. E.D. Va. July 11, 2017) (authorizing store closing sales and deeming

presumed compliance with “Fast Pay Laws”); In re rue21, inc., No. 17-22045 (GLT) (Bankr. W.D.

Pa. July 11, 2017) (authorizing store closing sales and waiving compliance with any lease

restrictions, sale laws, and “Fast Pay Laws”); In re Golfsmith Int’l Holdings, Inc., No. 16-12033

(Bankr. D. Del. Oct. 13, 2016) (granting relief from federal, state or local laws including “any fast

pay laws” in connection with store closing sales); In re Vestis Retail Grp, LLC, No. 16- 10971

(LSS) (Bankr. D. Del. May 16, 2016) (authorizing the continuation of store closing sales, and

applying dispute resolution procedures to the extent that federal, state, or local laws, or any Fast

Pay Laws, would apply). 8

V.       The Court Should Waive Compliance With Any Restriction in the Leases.




7
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.
8
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                        30
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                  Document     Page 31 of 62


       54.     Certain of the Debtors’ leases governing the premises of the stores subject to any

Sales may contain provisions purporting to restrict or prohibit the Debtors from conducting store

closing, liquidation, or similar sales. Such provisions have been held to be unenforceable in

chapter 11 cases as they constitute an impermissible restraint on a debtor’s ability to properly

administer its reorganization case and maximize the value of its assets under section 363 of the

Bankruptcy Code. See In re Lisbon Shops, Inc., 24 B.R. 693, 695 (Bankr. E.D. Mo. 1982) (holding

restrictive lease provision unenforceable in chapter 11 case where debtor sought to conduct a

liquidation sale); see also Ames Dep’t Stores, 136 B.R. at 359 (deciding that enforcement of such

lease restrictions would “contravene overriding federal policy requiring debtor to maximize estate

assets”); In re R. H, Macy and Co., Inc., 170 B.R. 69, 73–74 (Bankr. S.D.N.Y. 1994) (holding that

the lessor could not recover damages for breach of a covenant to remain open throughout the lease

term, because the debtor had a duty to maximize the value to the estate and the debtor fulfilled this

obligation by holding a store closing sale and closing the store.); In re Tobago Bay Trading Co.,

112 B.R. 463, 467–68 (Bankr. N.D. Ga., 1990) (finding that a debtor’s efforts to reorganize would

be significantly impaired to the detriment of creditors if lease provisions prohibiting a debtor from

liquidating its inventory were enforced); In re Lisbon Shops, Inc., 24 B.R. 693, 695 (Bankr. E.D.

Mo. 1982) (holding restrictive lease provision unenforceable in chapter 11 case where debtor

sought to conduct a liquidation sale).

       55.     Store closing sales are a routine part of chapter 11 cases involving retail debtors.

Such sales are consistently approved by courts, despite provisions in recorded documents or

agreements purporting to forbid such sales. Indeed, courts have repeatedly deemed such restrictive

contractual provisions unenforceable as impermissible restraints on a debtor’s ability to maximize

the value of its assets under section 363 of the Bankruptcy Code. See, e.g., In re Gordmans Stores,



                                                 31
Case 19-80064-TLS             Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                     Desc Main
                                         Document     Page 32 of 62


Inc., No. 17-80304 (TLS) (Bankr. D. Neb. Apr., 6, 2017) (authorizing sale of certain of the debtors’

assets without requiring compliance with lease provisions affecting store closing or liquidation

sales); see also In re Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017)

(same); In re Gander Mountain Co., No. 17-30673 (MER) (Bankr. D. Minn. 2017) (authorizing

store closing sales without requiring compliance with lease provisions affecting store closing or

liquidation sales laws); In re BCBG Max Azria Global Holdings, LLC, No. 17-10466 (Bankr.

S.D.N.Y. Mar. 2, 2017) (same); In re Aéropostale, Inc., No. 16-11275 (Bankr. S.D.N.Y. May 6,

2016) (same). 9

          56.      Thus, to the extent that such provisions or restrictions exist in any of the leases of

the stores subject to the Store Closings, the Debtors request that the Court authorize the Debtors

and/or the Consultant to conduct any liquidation sales without interference by any landlords or

other persons affected, directly or indirectly, by the liquidation sales.

VI.       The Court Should Approve the Abandonment of Certain Property In Connection
          With Any Liquidation Sales.

          57.      Section 554 of the Bankruptcy Code provides that after notice and a hearing, a

debtor “may abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a); see also Hanover Ins. Co. v.

Tyco Indus., Inc., 500 F.2d 654, 657 (3d Cir. 1974) (“[A trustee] may abandon his claim to any

asset, including a cause of action, he deems less valuable than the cost of asserting that claim or

administering the property.”); In re Contract Research Sols., Inc., No. 12-11004 (KJC), 2013 WL




9
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                         32
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                  Document     Page 33 of 62


1910286, at *4 (Bankr. D. Del. May 1, 2013) (“[A debtor] need only demonstrate that [it] has

exercised sound business judgment in making the determination to abandon”).

       58.     Here, in accordance with the Sale Guidelines and with the aid of the Consultant,

the Debtors will make every reasonable effort to sell all Store Assets at the Closing Stores as

quickly and efficiently as possible for the purpose of monetizing such assets and vacating the

Closing Stores as soon as possible. As noted above, the Debtors are seeking to liquidate

Merchandise as well as FF&E (which the Debtors have determined is in their best interest to sell)

located at each of the Closing Stores, in consultation with the Consultant. However, during the

course of the Sales, the Debtors may determine that the costs associated with the continued storage

and sale efforts respecting certain FF&E is likely to exceed the projected proceeds that could be

realized from the sale thereof, or that certain FF&E may have low prospects for resale. In such

event, any remaining FF&E would likely impose a financial burden on the estates, in the form of

storage and removal costs, but are unlikely to provide much, if any, value in return to the estates

(such remaining FF&E, the “Remaining Property”).

       59.     To maximize the value of the Debtors’ assets and to minimize unnecessary costs to

the estates, the Debtors respectfully request authority to designate any property located at the

Closing Stores as Remaining Property and to abandon such Remaining Property located at any of

the Closing Stores without incurring liability to any person or entity. Before designating any assets

as Remaining Property and/or abandoning any Remaining Property at any Closing Store, the

Debtors will have determined in the exercise of their sound business judgment that such Remaining

Property to be abandoned by the Debtors is either (a) burdensome to the estates because removal

and storage costs for the Remaining Property are likely to exceed any net proceeds therefrom or

(b) of inconsequential value and benefit to the estates.



                                                 33
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document     Page 34 of 62


       60.     The Debtors will use all commercially reasonable efforts to remove, or cause to be

removed, any confidential or personal identifying information (which alone or in conjunction with

other information identifies an individual, including, but not limited to, an individual’s name,

social security number, date of birth, government-issued identification number, account number,

and credit or debit card number) in any of the Debtors’ hardware, software, computers or cash

registers or similar equipment that constitute any FF&E or any Remaining Property before any

such property is sold or abandoned.

       61.     Accordingly, the Debtors respectfully request Court authority to designate and

thereafter abandon Remaining Property if they determine that the benefits of retaining such

property for storage or resale are greater than the costs of such retention.

VII.   The Bankruptcy Court Should Approve the Procedures Relating to the Additional
       Closing Stores.

       62.     The Debtors request that the Sale Guidelines and the Final Order apply to any

Additional Closing Stores. In order to provide landlords and other parties in interest with

information regarding the ultimate disposition of the Closing Stores, to the extent that the Debtors

seek to conduct Sales at any Additional Closing Store, the Debtors will (a) first consult with the

DIP ABL Agent and DIP Term Loan B Agent, (b) file the Additional Closing Store List, and (c)

serve a notice of their intent to conduct the Sales at the Additional Closing Stores on the Additional

Closing Store Landlords, any applicable Governmental Units, and any other interested parties by

email (to the extent available to the Debtors) or overnight mail. With respect to the Additional

Closing Store Landlords, the Debtors will mail such notice to the notice address set forth in the

lease for such Additional Closing Store (or, if none, at the last known address available to the

Debtors).




                                                 34
Case 19-80064-TLS        Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                   Document     Page 35 of 62


       63.     The Debtors propose that the Additional Closing Store Landlords and any interested

parties shall have seven days after service of the applicable Additional Closing Store List to object

to the application of the Interim Order or the Final Order, as applicable, to their Closing Stores. If

no timely objections are filed with respect to the application of the Interim Order or the Final

Order, as applicable, to an Additional Closing Store, then the Debtors should be authorized,

pursuant to sections 105(a), and 363(b) and (f) of the Bankruptcy Code, to proceed with conducting

the Sales at the Additional Closing Store in accordance with the Interim Order or the Final Order,

as applicable, the Sale Guidelines, and the Consulting Agreement. If any objections are filed with

respect to the application of the Interim Order or the Final Order, as applicable, to an Additional

Closing Store, and such objections are not resolved, the objections and the application of the

Interim Order or the Final Order, as applicable, to the Additional Closing Store will be considered

by the Court at the next regularly scheduled omnibus hearing, subject to the rights of any party to

seek relief on an emergency basis on shortened notice, to the extent necessary so that the Debtors

can move promptly to maximize value and minimize expenses for the benefit of their creditors and

stakeholders. Similar relief has been granted in recent retail bankruptcy cases. See, e.g., In re

Payless Holdings, LLC, No. 17-42267 (KSS) (Bankr. E.D. Mo. May 9, 2017) (approving similar

procedures for supplemental stores); In re Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D.

Va. July 11, 2017); In re rue21, inc., No. 17-22045 (Bankr. W.D. Pa. July 11, 2017) (same); In re

APP Winddown, LLC (f/k/a Am. Apparel, LLC), No. 16-12551 (Bankr. D. Del. Dec. 19, 2016)

(same); In re Golfsmith Int’l Holdings, Inc., No. 16-12033 (LSS) (Bankr. D. Del. Oct. 13, 2016)

(same); In re Orchard Supply Hardware Stores Corp., No. 13-11565 (CSS) (Bankr. D. Del. June

28, 2013) (same).




                                                 35
Case 19-80064-TLS        Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                  Document     Page 36 of 62


VIII. The Court Should Find That Any Sale of the Store Closure Assets Does Not Require
      the Appointment of a Consumer Privacy Ombudsman.

       64.     Section 363(b)(1) of the Bankruptcy Code provides that a debtor may not sell or

release personally identifiable information about individuals unless such sale or lease is consistent

with its policies or upon appointment of a consumer privacy ombudsman pursuant to section 332

of the Bankruptcy Code. The Debtors will not be selling or releasing personally identifiable

information in the course of the Sales. The Debtors intend to scrub all Store Assets to ensure that

no confidential and personally identifiable information is transferred in connection with the sale

of any such assets. Therefore, appointment of a consumer privacy ombudsman is unnecessary.

                                   Request for Waiver of Stay

       65.     The Debtors request that the Court waive the stay imposed by Bankruptcy Rule

6004(h), which provides that “[a]n order authorizing the use, sale, or lease of property other than

cash collateral is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the relief sought herein is

necessary for the Debtors to realize maximum return from the Sales and, ultimately, to preserve

value for their estates and creditors. Accordingly, the Debtors respectfully request that the Court

waive the 14-day stay imposed by Bankruptcy Rule 6004(h), as the exigent nature of the relief

sought herein justifies immediate relief.

                                      Reservation of Rights

       66.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code

or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s

right to dispute any claim, (c) a promise or requirement to pay any particular claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion;


                                                 36
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36               Desc Main
                                   Document     Page 37 of 62


(e) a request or authorization to assume, adopt, or reject any agreement, contract, or lease pursuant

to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability,

or perfection of any lien on, security interest in, or other encumbrance on property of the Debtors’

estates; or (g) a waiver of any claims or causes of action which may exist against any entity under

the Bankruptcy Code or any other applicable law.

                                               Notice

       67.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; (j) all of the Debtors’ landlords at the locations of the Stores; (k) all applicable state

and consumer protection agencies; and (l) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       68.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                            [Remainder of page intentionally left blank]




                                                  37
Case 19-80064-TLS         Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36           Desc Main
                                   Document     Page 38 of 62


       WHEREFORE, the Debtors respectfully request that the Court enter the Interim and Final

Order granting the relief requested herein and such other relief as the Court deems appropriate

under the circumstances.

Dated: January 16, 2019            /s/ Michael T. Eversden
 Omaha, Nebraska                   James J. Niemeier (NE Bar No. 18838)
                                   Michael T. Eversden (NE Bar No. 21941)
                                   Lauren R. Goodman (NE Bar No. 24645)
                                   MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                   First National Tower, Suite 3700
                                   1601 Dodge Street
                                   Omaha, Nebraska 68102
                                   Telephone:      (402) 341-3070
                                   Facsimile:      (402) 341-0216
                                   Email:          jniemeier@mcgrathnorth.com
                                                   meversden@mcgrathnorth.com
                                                   lgoodman@mcgrathnorth.com
                                   - and -
                                   James H.M. Sprayregen, P.C.
                                   Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                   Travis M. Bayer (pro hac vice pending)
                                   Jamie Netznik (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           james.sprayregen@kirkland.com
                                                    patrick.nash@kirkland.com
                                                    travis.bayer@kirkland.com
                                                    jamie.netznik@kirkland.com
                                   - and -
                                   Steven Serajeddini (pro hac vice pending)
                                   Daniel Rudewicz (pro hac vice pending)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         steven.serajeddini@kirkland.com
                                                  daniel.rudewicz@kirkland.com

                                   Proposed Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 39 of 62


                                     Exhibit A

                               Consulting Agreement




                                        39
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 40 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 41 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 42 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 43 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 44 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 45 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 46 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 47 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 48 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 49 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 50 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 51 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 52 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 53 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 54 of 62
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 55 of 62


                                     Exhibit B

                                  Sale Guidelines
Case 19-80064-TLS            Doc 16      Filed 01/16/19 Entered 01/16/19 09:08:36                     Desc Main
                                        Document     Page 56 of 62


                                               Sale Guidelines 1

1.       The Sales shall be conducted so that the Stores in which sales are to occur will remain open
         no longer than during the normal hours of operation provided for in the respective leases
         for the Stores.

2.       The Sales shall be conducted in accordance with applicable state and local “Blue Laws”,
         where applicable, so that no Sales shall be conducted on Sunday unless the Merchant had
         been operating such Store on a Sunday.

3.       On “shopping center” property, Consultant shall not distribute handbills, leaflets or other
         written materials to customers outside of any Stores’ premises, unless permitted by the
         lease or, if distribution is customary in the “shopping center” in which such Store is located;
         provided that Consultant may solicit customers in the Stores themselves. On “shopping
         center” property, Consultant shall not use any flashing lights or amplified sound to
         advertise the Sales or solicit customers, except as permitted under the applicable lease or
         agreed to by the landlord.

4.       At the conclusion of the Sales, Consultant shall vacate the Stores in broom clean condition;
         provided that Consultant may abandon any furniture, fixtures and equipment (including,
         but not limited to, machinery, rolling stock, office equipment and personal property, and
         conveyor systems and racking) (“FF&E”) not sold in the Sales at the conclusion of the
         Sales, without cost or liability of any kind to Consultant. Any abandoned FF&E left in a
         Store after a lease is rejected shall be deemed abandoned to the landlord having a right to
         dispose of the same as the landlord chooses without any liability whatsoever on the part of
         the landlord to any party and without waiver of any damage claims against the Merchant.
         For the avoidance of doubt, as of the Sale Termination Date or Vacate Date, as applicable,
         Consultant may abandon, in place and without further responsibility or liability of any kind,
         any FF&E.

5.       Consultant may advertise the Sales as a “store closing”, “sale on everything”, “everything
         must go”, “everything on sale” or similar-themed sale. All signs, banners, ads and other
         advertising collateral, promotions, and campaigns will be approved by the Merchant in
         accordance the Consulting Agreement.

6.       Consultant shall be permitted to utilize display, hanging signs, and interior banners in
         connection with the Sales; provided that such display, hanging signs, and interior banners
         shall be professionally produced and hung in a professional manner. The Merchant and
         Consultant shall not use neon or day-glo on its display, hanging signs, or interior banners.
         Furthermore, with respect to enclosed mall locations, no exterior signs or signs in common
         areas of a mall shall be used unless otherwise expressly permitted in these Sale Guidelines.
         In addition, the Merchant and Consultant shall be permitted to utilize exterior banners at
         (i) non-enclosed mall Stores and (ii) enclosed mall Stores to the extent the entrance to the
         applicable Store does not require entry into the enclosed mall common area; provided,
         however, that such banners shall be located or hung so as to make clear that the Sales are
1
     Capitalized terms used but not defined in these Sale Guidelines have the meanings given to them in the Motion.
Case 19-80064-TLS      Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36              Desc Main
                                 Document     Page 57 of 62


      being conducted only at the affected Store, shall not be wider than the storefront of the
      Store, and shall not be larger than 4 feet x 40 feet. In addition, the Merchant and Consultant
      shall be permitted to utilize sign walkers and A-frames in a safe and professional manner
      and in accordance with the terms of the Approval Order (as defined in the Consulting
      Agreement). Nothing contained in these Sale Guidelines shall be construed to create or
      impose upon Consultant any additional restrictions not contained in the applicable lease
      agreement.

7.    Conspicuous signs shall be posted in the cash register areas of each of the affected Stores
      to effect that “all sales are final.”

8.    Except with respect to the hanging of exterior banners, Consultant shall not make any
      alterations to the storefront or exterior walls of any Stores.

9.    Consultant shall not make any alterations to interior or exterior Store lighting. No property
      of the landlord of a Store shall be removed or sold during the Sales. The hanging of exterior
      banners or in-Store signage and banners shall not constitute an alteration to a Store.

10.   Consultant shall keep Store premises and surrounding areas clear and orderly consistent
      with present practices.

11.   Subject to the provisions of the Agreement, Consultant shall have the right to sell all Owned
      FF&E, approved by the Merchant. Consultant may advertise the sale of the Owned FF&E
      in a manner consistent with these guidelines. The purchasers of any Owned FF&E sold
      during the sale shall be permitted to remove the Owned FF&E either through the back
      shipping areas at any time, or through the front door of a Store during business hours
      provided such item may be carried out by one person in a shopping bag or cart, other areas
      after applicable business hours. For the avoidance of doubt, as of the Sale Termination
      Date or the Vacate Date, as applicable, Consultant may abandon, in place and without
      further responsibility, any FF&E.

12.   The Consultant shall be entitled to include Additional Consultant Goods in the Sale in
      accordance with the terms of the Approval Order and the Consulting Agreement.

13.   At the conclusion of the Sales at each Store, pending assumption or rejection of applicable
      leases, the landlords of the Stores shall have reasonable access to the Stores’ premises as
      set forth in the applicable leases. The Merchant, Consultant and their agents and
      representatives shall continue to have access to the Stores as provided for in the Agreement.

14.   Post-petition Rents shall be paid by the Merchant as required by the Bankruptcy Code until
      the rejection or assumption and assignment of each lease. Consultant shall have no
      responsibility to the landlords therefor.

15.   The rights of landlords against Merchant for any damages to a Store shall be reserved in
      accordance with the provisions of the applicable lease.

16.   If and to the extent that the landlord of any Store affected hereby contends that Consultant
      or Merchant is in breach of or default under these Sale Guidelines, such landlord shall

                                                2
Case 19-80064-TLS      Doc 16     Filed 01/16/19 Entered 01/16/19 09:08:36        Desc Main
                                 Document     Page 58 of 62


      email or deliver written notice by overnight delivery on the Merchant and Consultant as
      follows:


             If to Consultant:

             Gordon Brothers Retail Partners, LLC
             800 Boylston Street, 27th Floor
             Boston, MA 02199
             Attention: Mackenzie L. Shea
             Email address: mshea@gordonbrothers.com

             If to Merchant:

             Specialty Retail Shops Holding Corp.
             700 Pilgrim Way
             Green Bay, Wisconsin, 54304
             Attention: Legal Department
             Email address: sbuckna@shopko.com

             with copies (which shall not constitute notice) to:

             Kirkland & Ellis LLP
             601 Lexington Avenue
             New York, New York 10022
             Attention: Steven N. Serajeddini, Esq.
             Email address: steven.serajeddini@kirkland.com


             - and -

             Kirkland & Ellis LLP
             300 North LaSalle
             Chicago, Illinois 60654
             Attention: Travis Bayer, Esq.
             E-mail address: travis.bayer@kirkland.com




                                               3
Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
                             Document     Page 59 of 62


                                     Exhibit C

                                   Store Closings
                                                                                Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
Shopko GOB
                                                                                                             Document     Page 60 of 62
Pre Petition Closures



                                                                                                                                                                                   Lease       Expected Store Close
Count        Store #    Sqft.        Open Date     Address 1                    Address 2                      City                           State                  Zip
                                                                                                                                                                                   Termination Date

     1)          129        99,279      07-Mar-95 4515 SOUTH REGAL STREET                                      SPOKANE                        WA                           99223   11/30/2034         3/3/2019
     2)          172       109,963      04-Apr-00 3400 NORTH 27TH STREET                                       LINCOLN                        NE                           68521    1/30/2021         3/3/2019
     3)          205        22,734      05-Oct-16 94 NORTH 400 EAST                                            DELTA                          UT                           84624   11/30/2031         3/3/2019
     4)          538        21,953       21-Jun-15 710 N LL AND G AVENUE                                       ANTHONY                        KS                           67003    2/28/2030         3/3/2019
     5)          548        25,614      27-Mar-15 416 U.S. HIGHWAY 59                                          MAHNOMEN                       MN                           56557    2/28/2023         3/3/2019
     6)          552        25,614      27-Mar-15 1420 NORTH 7TH STREET                                        OAKES                          ND                           58474   10/31/2022         3/3/2019
     7)          557        25,869      20-Sep-15 1174 N. MAIN STREET                                          NEPHI                          UT                           84648    9/30/2030         3/3/2019
     8)          558        21,450       21-Jun-15 614 W 3RD STREET                                            REDFIELD                       SD                           57469    3/31/2020         3/3/2019
     9)          563        25,860      04-Oct-15 406 GATEWAY AVENUE                                           MAUSTON                        WI                           53948   10/31/2030         3/3/2019
    10)          564        25,860      29-Oct-15 200 RED BULL DIVISION DRIVE                                  WEBSTER CITY                   IA                           50595   10/31/2030         3/3/2019
    11)          565        25,860      29-Oct-15 1620 N. 2ND STREET                                           CHEROKEE                       IA                           51012   10/31/2030         3/3/2019
    12)          567        22,317       21-Jun-15 810 DIEKMANN DRIVE                                          PAYNESVILLE                    MN                           56362    6/30/2025         3/3/2019
    13)          570        22,000       21-Jun-15 905 W SD HIGHWAY 46                                         WAGNER                         SD                           57380    4/30/2025         3/3/2019
    14)          571        22,000       21-Jun-15 620 E HIGHWAY 12                                            WEBSTER                        SD                           57274    3/31/2020         3/3/2019
    15)          572        25,614       21-Jun-15 401 US HIGHWAY 24                                           LEADVILLE                      CO                           80461    3/31/2025         3/3/2019
    16)          573        21,000       21-Jun-15 87 S FOSSIL ST                                              RUSSELL                        KS                           67665    3/31/2025         3/3/2019
    17)          575        40,000       21-Jun-15 908 WEST AVENUE D                                           LOVINGTON                      NM                           88260    3/31/2022         3/3/2019
    18)          578        23,029      04-Oct-15 415 US HIGHWAY 24 N           PO BOX 5275                    BUENA VISTA                    CO                           81211    7/31/2025         3/3/2019
    19)          581        22,000      04-Oct-15 1709 MAIN STREET                                             LISBON                         ND                           58054    8/31/2025         3/3/2019
    20)          582        20,303       31-Jan-16 1000 US BUSINESS 67                                         PRESIDIO                       TX                           79845    1/31/2026         3/3/2019
    21)          583        20,337       31-Jan-16 860 S MAIN STREET                                           BLANDING                       UT                           84511    1/31/2026         3/3/2019
    22)          585        20,633      13-Mar-16 935 3RD STREET SE                                            MAYVILLE                       ND                           58257    1/31/2026         3/3/2019
    23)          586        20,900      13-Mar-16 1401 STATE STREET                                            PHILLIPSBURG                   KS                           67661    1/31/2026         3/3/2019
    24)          588        29,985      13-Mar-16 660 N MAIN ST                                                BEAVER                         UT                           84713    2/28/2031         3/3/2019
    25)          596        22,773       08-Jun-16 1208 N HIGHWAY 77                                           DELL RAPIDS                    SD                           57022    7/31/2031         3/3/2019
    26)          597        22,773       08-Jun-16 133 TROTTER AVENUE                                          ORD                            NE                           68862    7/31/2031         3/3/2019
    27)          641        27,398      06-Aug-12 110 WATTERS DRIVE                                            DWIGHT                         IL                           60420    5/31/2024         3/3/2019
    28)          685        24,600      30-Dec-12 1425 EDGINGTON AVENUE                                        ELDORA                         IA                           50627    9/19/2022         3/3/2019
    29)          693        42,456      19-Nov-12 821 WEST CRAWFORD STREET                                     CLAY CENTER                    KS                           67432    6/30/2023         3/3/2019
    30)          700        26,000      30-Dec-12 1217 SOUTH HIGHWAY 71                                        KIMBALL                        NE                           69145    7/31/2023         3/3/2019
    31)          701        32,880      19-Nov-12 1212 W. MAIN STREET                                          LYONS                          KS                           67554    8/31/2023         3/3/2019
    32)          702        27,659      19-Nov-12 908 E. 14TH STREET            P.O. BOX 450                   LARNED                         KS                           67550    8/31/2023         3/3/2019
    33)          707        16,925      30-Dec-12 101 S. POLK                                                  ALBANY                         MO                           64402    5/31/2021         3/3/2019
    34)          771        12,659      10-Sep-12 117 WEST 1ST AVENUE                                          PLENTYWOOD                     MT                           59254     OWNED            3/3/2019
    35)          776        21,207      15-Oct-12 925 NORTH 6TH STREET                                         GREYBULL                       WY                           82426    1/31/2024         3/3/2019
    36)           65        90,539       14-Jul-86 8105 W FAIRVIEW AVENUE                                      BOISE                          ID                           83704    1/31/2027         3/17/2019
    37)           83        94,092      12-Sep-88 2165 EAST 9400 SOUTH                                         SANDY CITY                     UT                           84093    1/31/2027         3/17/2019
    38)           85        94,136      12-Sep-88 5800 SOUTH REDWOOD ROAD                                      SALT LAKE CITY                 UT                           84123    2/23/2024         3/17/2019
    39)          105       100,734      03-Oct-90 125 S STATE STREET                                           OREM                           UT                           84058    1/31/2027         3/17/2019
    40)          113        98,034      15-Oct-93 5500 MARTIN WAY E                                            LACEY                          WA                           98516    1/31/2027         3/17/2019
    41)          646        37,899      10-Sep-12 3825 S. HURON ROAD                                           STANDISH                       MI                           48658    4/30/2022         3/17/2019
    42)           20        60,776      20-Oct-72 2400 ROSE STREET                                             LA CROSSE                      WI                           54603   10/18/2019         4/8/2019
    43)           33        81,171      16-Nov-81 1578 APPLETON RD                                             MENASHA                        WI                           54952    6/30/2021         4/8/2019
    44)           81        94,237      24-Oct-88 5801 SUMMIT VIEW AVE                                         YAKIMA                         WA                           98908   11/30/2029         4/8/2019
    45)           82        94,013      12-Sep-88 5959 SOUTH STATE STREET                                      MURRAY                         UT                           84107    2/27/2038         4/8/2019
    46)           90        83,363       12-Jul-89 1771 WISCONSIN AVE                                          GRAFTON                        WI                           53024   12/31/2031         4/8/2019
    47)           95       100,843      24-Sep-89 2655 SOUTH BROADWAY AVE                                      BOISE                          ID                           83706   11/30/2029         4/8/2019
    48)          178        81,740      08-Oct-08 N 66 W 25201 COUNTY VV                                       SUSSEX                         WI                           53089    1/27/2029         4/8/2019

                                                                                                      DRAFT – PRIVILEGED AND CONFIDENTIAL                                                                             1/16/2019 3:05 AM
                                                                                                         SUBJECT TO MATERIAL CHANGE                                                                                          Page 1 of 3
                                                                                Case 19-80064-TLS   Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
Shopko GOB
                                                                                                             Document     Page 61 of 62
Pre Petition Closures



                                                                                                                                                                                   Lease       Expected Store Close
Count        Store #    Sqft.           Open Date    Address 1                  Address 2                      City                           State                  Zip
                                                                                                                                                                                   Termination Date

    49)          203        22,734         30-Aug-16 124 LUMAR DR                                              JACKSBORO                      TX                           76458   10/31/2031         1/19/2019
    50)          211        25,154          26-Jul-16 2402 CENTRAL AVE.                                        ESTHERVILLE                    IA                           51334    8/31/2021         4/8/2019
    51)          504            9,412       07-Jul-08 W3208 VAN ROY ROAD                                       APPLETON                       WI                           54915    2/3/2029          2/15/2019
    52)          543        25,614         27-Mar-15 600 US HIGHWAY 2E                                         WOLF POINT                     MT                           59201   12/31/2031         4/8/2019
    53)          600        20,694         13-Mar-16 911 S K AVE                                               VINTON                         IA                           52349   10/31/2030         4/8/2019
    54)          607        35,000         03-Dec-10 1010 SOUTH MAINLINE DR                                    SEYMOUR                        WI                           54165    9/30/2026         4/8/2019
    55)          622        34,502         06-Aug-12 E 9916 M28 EAST            P.O. BOX 110                   WETMORE                        MI                           49895   10/18/2019         4/8/2019
    56)          639        34,923         06-Aug-12 840 NORTH U.S. 41          P.O. BOX 20                    ROCKVILLE                      IN                           47872    5/31/2021         4/8/2019
    57)          650        35,551         15-Oct-12 56419 POKAGON STREET                                      DOWAGIAC                       MI                           49047    5/31/2021         4/8/2019
    58)          662        46,556         06-Aug-12 211 S. 23RD STREET                                        PLATTSMOUTH                    NE                           68048   12/31/2028         4/8/2019
    59)          703        26,400         19-Nov-12 300 CROSS STREET                                          BURLINGTON                     KS                           66839    5/31/2021         4/8/2019
    60)          708        27,000          02-Jul-12 812 HARVEST HILLS DRIVE                                  CARROLLTON                     MO                           64633    5/31/2021         4/8/2019
    61)          716        58,150         30-Dec-12 1520 W. 9TH STREET                                        MT. CARMEL                     IL                           62863    5/31/2021         4/8/2019
    62)          717        35,551         30-Dec-12 825 VALLEY STREET          ROUTE 183                      MINERVA                        OH                           44657    5/31/2021         4/8/2019
    63)          719        36,047         30-Dec-12 378 LEWISVILLE ROAD        P.O. BOX 651                   WOODSFIELD                     OH                           43793    5/31/2021         4/8/2019
    64)          720        43,200          02-Jul-12 100 CROSS COUNTRY PLAZA                                  BATESVILLE                     IN                           47006    6/5/2022          4/8/2019
    65)          743        41,354         15-Oct-12 1900 HWY 49                P.O. BOX 1239                  BEULAH                         ND                           58523    4/30/2021         4/8/2019
    66)          762        31,583         19-Nov-12 142 S HWY 20               PO BOX 1351                    THERMOPOLIS                    WY                           82443    7/31/2029         4/8/2019
    67)          763        27,300         19-Nov-12 1135 MT. RUSHMORE ROAD                                    CUSTER                         SD                           57730   12/31/2023         4/8/2019




                                                                                                      DRAFT – PRIVILEGED AND CONFIDENTIAL                                                                             1/16/2019 3:05 AM
                                                                                                         SUBJECT TO MATERIAL CHANGE                                                                                          Page 2 of 3
                                                                              Case 19-80064-TLS    Doc 16    Filed 01/16/19 Entered 01/16/19 09:08:36   Desc Main
Shopko GOB                                                                                                  Document     Page 62 of 62
Post Petition Closures



Count        Store #     Sqft.           Open Date     Address 1                          Address 2                                 City                 State      Zip           Lease Termination   Expected Store Close Date

     1)           1          82,815          04-Apr-62 216 S. MILITARY AVE.                                                         GREEN BAY            WI               54303         2/25/2023             4/15/2019
     2)           3          87,954          07-Nov-77 3415 CALUMET AVE.                                                            MANITOWOC            WI               54220        12/31/2035             4/15/2019
     3)           18         94,130          22-Mar-72 1710 S. MAIN ST.                                                             WEST BEND            WI               53095        11/30/2029             4/15/2019
     4)           29         99,101          15-Sep-80 7401 MINERAL POINT RD.                                                       MADISON              WI               53717        12/31/2038             4/15/2019
     5)           35         90,499          13-Sep-82 2820 HWY 63 SOUTH                                                            ROCHESTER            MN               55904         5/31/2026             4/15/2019
     6)           39         86,739           18-Jul-83 4200 SOUTH 27TH STREET            BISHOP HEIGHTS SHOPPING CENTER            LINCOLN              NE               68502        11/30/2029             4/15/2019
     7)           45         67,256          15-Oct-84 601 GALVIN ROAD SOUTH                                                        BELLEVUE             NE               68005         5/31/2026             4/15/2019
     8)           47         83,369          15-Oct-84 100 SOUTH 66TH STREET                                                        LINCOLN              NE               68510         2/29/2020             4/15/2019
     9)           55         90,334          05-Aug-85 1200 MAIN STREET                                                             STEVENS POINT        WI               54481        12/31/2031             4/15/2019
    10)           59         66,781          30-Sep-85 1001 HIGHWAY 15 SOUTH                                                        FAIRMONT             MN               56031        12/31/2035             4/15/2019
    11)           64         90,526           14-Jul-86 2100 CALDWELL BLVD.                                                         NAMPA                ID               83651        11/30/2029             4/15/2019
    12)           76         90,585          19-Oct-87 1601 W. 41ST ST                                                              SIOUX FALLS          SD               57105        12/31/2035             4/15/2019
    13)           80         94,120          18-May-88 2201 ZEIER RD.                                                               MADISON              WI               53704        11/30/2029             4/15/2019
    14)           84         94,230          12-Sep-88 1553 WEST 9000 S                                                             WEST JORDAN          UT               84088         5/31/2026             4/15/2019
    15)           87         94,230          12-Sep-88 1018 WASHINGTON BOULEVARD                                                    OGDEN                UT               84404         5/31/2026             4/15/2019
    16)           93        100,840          27-Sep-89 60 NE BEND RIVER MALL AVE                                                    BEND                 OR               97703         1/31/2027             4/15/2019
    17)           97         94,336          23-Sep-89 4850 WEST 3500 SOUTH                                                         WEST VALLEY CITY     UT               84120        12/31/2031             4/15/2019
    18)          100         94,225           05-Jul-90 699 S GREEN BAY ROAD                                                        NEENAH               WI               54956        12/31/2031             4/15/2019
    19)          101         94,230           05-Jul-90 4501 EAST ARROWHEAD PARKWAY                                                 SIOUX FALLS          SD               57110          8/3/2019             4/15/2019
    20)          104         71,340           05-Jul-90 747 SOUTH MAIN                                                              BRIGHAM CITY         UT               84302         5/31/2026             4/15/2019
    21)          108         71,345          06-Mar-91 955 NORTH MAIN STREET                                                        SPANISH FORK         UT               84660        11/30/2029             4/15/2019
    22)          134         77,559           09-Jul-96 1450 SOUTH GRAND AVE.                                                       PULLMAN              WA               99163         5/31/2026             4/15/2019
    23)          141         80,327           24-Jul-98 313 NORTH ROOSEVELT AVE                                                     BURLINGTON           IA               52601        11/30/2029             4/15/2019
    24)          142         65,709           24-Jul-98 4810 AVENUE O                                                               FORT MADISON         IA               52627          OWNED                4/15/2019
    25)          171         90,804          04-Apr-00 1800 PLOVER ROAD                                                             PLOVER               WI               54467         1/31/2025             4/15/2019
    26)          175        111,142          03-Oct-00 6845 SOUTH 27TH STREET                                                       LINCOLN              NE               68512         1/30/2021             4/15/2019
    27)          505             9,315        07-Jul-08 2101 EAST EVERGREEN DRIVE                                                   APPLETON             WI               54913          2/3/2029             2/28/2019
    28)          534         28,600          27-Mar-15 602 MAIN AVENUE WEST                                                         ROLLA                ND               58367         3/31/2021             4/15/2019
    29)          546         24,800          27-Mar-15 333 S. LINCOLN                                                               BURLINGTON           CO               80807         3/31/2021             4/15/2019
    30)          566         22,347          21-Jun-15 216 MAIN AVENUE NE                                                           WARROAD              MN               56763         6/30/2025             4/15/2019
    31)          574         20,250          21-Jun-15 2052 E COMMERCIAL AVE                                                        LOWELL               IN               46356        12/31/2025             4/15/2019
    32)          587         28,373          13-Mar-16 1180 S 16TH ST                                                               CLARINDA             IA               51632         1/31/2026             4/15/2019
    33)          637         34,994          06-Aug-12 1215 E. MAIN STREET                P.O. BOX 4                                ATTICA               IN               47918         5/31/2021             4/15/2019
    34)          665         24,320          19-Nov-12 808 4TH ST. SOUTHEAST              PO BOX 210                                HAMPTON              IA               50441         1/31/2023             4/15/2019
    35)          676         30,000          30-Dec-12 1901 COURT AVENUE                                                            CHARITON             IA               50049        11/30/2022             4/15/2019
    36)          677         42,456          19-Nov-12 2220 HWY 175 WEST                  PO BOX 149                                ONAWA                IA               51040          2/6/2023             4/15/2019
    37)          684         24,900          30-Dec-12 106 SMITH STREET                                                             BLOOMFIELD           IA               52537        10/31/2021             4/15/2019
    38)          699         32,600          19-Nov-12 1702 MAIN STREET                                                             SCOTT CITY           KS               67871          OWNED                4/15/2019
    39)          711         27,565           02-Jul-12 459 GRAND AVE                     PO BOX 139B                               MEMPHIS              MO               63555         7/31/2029             4/15/2019




                                                                                                       DRAFT – PRIVILEGED AND CONFIDENTIAL                                                                         1/16/2019 3:05 AM
                                                                                                          SUBJECT TO MATERIAL CHANGE                                                                                      Page 3 of 3
